DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-12 are pending. 

Claim Objections
Claims 7 and 9 objected to because of the following informalities:  
-Claim 7 on page 25 line 2, the spelling should be changed from “the synchronization controller” to “a synchronization controller”
-Claim 9 on page 25 line 1 the spelling should be changed from “the reference” to “a reference”
Appropriate correction is required (Lines are counted from the beginning of each claim).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input for receiving… in claim 1, an output for sending… in claim 2, a demultiplexing module for separating… in claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “an output for sending…” in claim 2, “a demultiplexing module for separating…” in claims 5 and 6” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claims functions and/or simply recites the same claimed function without explaining how the function is performed. The specification does not provide sufficient details such that one of ordinary skill in the art would understand an internal content provider module and a subservice performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The claimed invention is not directed to patent eligible subject matter. 
Claim 8-12 defines a “computer program product” for making a computer perform an information processing method embodying functional descriptive material. However, the claim do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized (i.e., "When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"- Guidelines Annex IV). That is, the scope of the presently claimed program for making a computer perform an information processing method can range from paper on which the program is written, to a program simply contemplated and memorized by a person. 
Moreover, a “computer program product’ is neither a process (“action”), nor machine, nor manufacture, nor composition of matter (i.e., tangible “thing”) and therefore non-statutory.
The Examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc… defined in the specification. For example, "A computer program product on a non-transitory computer memory device comprising computer instructions…” (functional descriptive material).
Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190297591 A1 to Crowe in view of U.S. Pub. No. 20210250195 A1 to Baker.
As to claims 1 and 8, Crowe discloses a synchronization control device configured to synchronize media play between at least two remote devices, the synchronization control device comprising: 
a synchronization controller configured to align the point of play of media content on a first remote media play device with a point of play of the media content at a second remote media play device (Crowe Fig. 1-4, ¶0024, 0025, 0027, 0028, 0040, 0046, sync controller to adjust the playback of the content on a plurality/multiple playback devices); and 
delivering commands to the first remote media play device and the second remote media display device, wherein the commands control the first remote media play device and the second remote media play device to substantially synchronize the play of the media content in the first remote media play device and the second remote media play device (Crowe Fig. 1-4, ¶0024, 0025, 0027, 0028, 0040, 0046, transmitting instructions/commands to the plurality/multiple playback devices where the instructions/commands adjust and synchronize the playback of the plurality/multiple playback devices).
Crowe does not expressly disclose an input for receiving data indicating a point in a play of media content on a first remote media play device.
Baker discloses an input for receiving data indicating a point in a play of media content on a first remote media play device (Baker Fig. 1, 5-7, ¶0038, 0103, 0117, 0122, server with communications interface for receiving play instructions indicating first playhead position at which the media data is to begin playing on the client device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe by an input for receiving data indicating a point in a play of media content on a first remote media play device as disclosed by Baker. The suggestion/motivation would have been in order to synchronize the playback of the content on a plurality of user devices using the playback position of the first client device thereby enhancing the user’s experience.
As to claim 2, Crowe discloses a media content storage (Crowe Fig. 1-4, ¶0019, 0025, 0026, streaming media server 108 and Baker Fig. 1, 5-7, ¶0032); and 
an output for sending a media content to the first remote media play device and the second remote media play device (Crowe Fig. 1-4, ¶0019, 0025, 0026, streaming media server transmitting the content to a plurality/multiple playback devices and Baker Fig. 1, 5-7, ¶0038, 0039, 0103, 0117, 0122, 0124).
As to claim 3, Baker discloses wherein the synchronization controller sends command signals to at least one of the first remote media play device and the second remote media play device that includes data related to delay in play of the media content proportional to latency in the delivery path from the media content storage to at least one of the first remote media play device and the second remote media play device (Baker Fig. 1, 5, ¶0033, 0043, 0044, ¶0048-0049, 0087, server transmits instructions to the plurality of client devices including latency delay/play instructions to delay/wait/pause the playback of the content appropriate to the latency of the network/transmission from the server to the plurality of client devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe by wherein the synchronization controller sends command signals to at least one of the first remote media play device and the second remote media play device that includes data related to delay in play of the media content proportional to latency in the delivery path from the media content storage to at least one of the first remote media play device and the second remote media play device as disclosed by Baker. The suggestion/motivation would have been in order to synchronize the playback of the content on a plurality of user devices based on network latency thereby enhancing the user’s experience.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190297591 A1 to Crowe in view of U.S. Pub. No. 20210250195 A1 to Baker and in further view of U.S. Pub. No. 20160302166 A1 to Dang.
As to claim 4, Crowe discloses wherein the residential gateway is communicatively coupled to a set-top box (Crowe Fig. 5, ¶0058).
Crowe and Baker do not expressly disclose wherein the delay data is stored on a computer readable medium on a residential gateway, and wherein the residential gateway is communicatively coupled to the remote media play device.
Dang discloses wherein the delay data is stored on a computer readable medium on a residential gateway, and wherein the residential gateway is communicatively coupled to the remote media play device (Dang Fig 1, 5, ¶0030, 0031, 0078, 0085, 0086, delay information stored in customer premise gateway and gateway coupled to playback devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe and Baker by wherein the delay data is stored on a computer readable medium on a residential gateway, and wherein the residential gateway is communicatively coupled to the remote media play device as disclosed by Dang. The suggestion/motivation would have been in order to store delay information close to the customer device and connecting to plurality of devices for synchronization thereby enhancing the user’s experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190297591 A1 to Crowe in view of U.S. Pub. No. 20210250195 A1 to Baker in further view of U.S. Pub. No. 20160302166 A1 to Dang in further view of U.S. Pub. No. 20170064397 A1 to Iyer and in further view of U.S. Pub. No. 20140071344 A1 to Francisco.
As to claim 5, Crowe, Baker and Dang do not express disclose wherein the set top box further comprising: a demultiplexing module for separating a video component from the multimedia stream and delay data.
Iyer discloses a demultiplexing module for separating a video component from the multimedia stream (Iyer ¶0057).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe, Baker and Dang by a demultiplexing module for separating a video component from the multimedia stream as disclosed by Iyer. The suggestion/motivation would have been in order to separate the video from the program stream to process the video for decoding to be displayed on the user device thereby enhancing the user’s experience.
Crowe, Baker, Dang and Iyer do not expressly disclose a demultiplexing module for separating delay data 
Francisco discloses a demultiplexing module for separating delay data (Francisco ¶0026, 0039, extracting synchronization information from received video program).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe, Baker, Dang and Iyer by a demultiplexing module for separating delay data as disclosed by Francisco. The suggestion/motivation would have been in order to separate the delay data to process the delay data for synchronization of the media on the devices thereby enhancing the user’s experience.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20140071344 A1 to Francisco in view of U.S. Pub. No. 20170064397 A1 to Iyer and in further view of U.S. Pub. No. 20160302166 A1 to Dang.
As to claim 6, Francisco discloses a set-top box, comprising: 
a demultiplexing module for separating delay data (Francisco ¶0026, 0039, extracting synchronization information from received video program), and 
wherein the set-top box is communicatively coupled to the remote media play device (Francisco Fig. 1, ¶0028, 0033, STB connected to television, phones, etc); and
a buffer that stores and controls the play of media content (Francisco ¶0005, 0072, also see claim 7, buffer to store/buffer the display of the video program).
Francisco does not expressly disclose a demultiplexing module for separating a video component from the multimedia stream, wherein the delay data is stored on a computer readable medium on a residential gateway; and 
a buffer that stores and controls the play of media content in accordance with the delay data.
Iyer discloses a demultiplexing module for separating a video component from the multimedia stream (Iyer ¶0057).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Francisco by a demultiplexing module for separating a video component from the multimedia stream as disclosed by Iyer. The suggestion/motivation would have been in order to separate the video from the program stream to process the video for decoding to be displayed on the user device thereby enhancing the user’s experience.
Francisco and Iyer do not expressly disclose wherein the delay data is stored on a computer readable medium on a residential gateway; and a buffer that stores and controls the play of media content in accordance with the delay data.
Dang discloses wherein the delay data is stored on a computer readable medium on a residential gateway (Dang Fig 1, 5, ¶0030, 0031, 0054, 0078, 0085, 0086, 0100, 0101, delay information stored in customer premise gateway and gateway coupled to playback devices and buffer to store and control the display of content based on the delay information); and
a buffer that stores and controls the play of media content in accordance with the delay data (Dang Fig 1, 5, ¶0030, 0031, 0054, 0078, 0085, 0086, 0100, 0101, delay information stored in customer premise gateway and gateway coupled to playback devices and buffer to store and control the display of content based on the delay information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Francisco and Iyer by wherein the delay data is stored on a computer readable medium on a residential gateway; and a buffer that stores and controls the play of media content in accordance with the delay data as disclosed by Dang. The suggestion/motivation would have been in order to store delay information close to the customer device and using a buffer to delay the output of the video to synchronize the plurality of devices thereby enhancing the user’s experience.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20140071344 A1 to Francisco in view of U.S. Pub. No. 20170064397 A1 to Iyer and in further view of U.S. Pub. No. 20160302166 A1 to Dang and in further view of U.S. Pub. No. 20150052571 A1 to Stokking.
As to claim 7, Francisco, Iyer and Dang do not expressly disclose a system clock for access by the synchronization controller to synchronize the play of the media content in the first remote media play device and the second remote media play device.
Stokking discloses a system clock for access by the synchronization controller to synchronize the play of the media content in the first remote media play device and the second remote media play device (Stokking Fig. 1, ¶0062-0066, clock information received by sync server to synchronize the playback of media on the plurality of devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Francisco, Iyer and Dang by a system clock for access by the synchronization controller to synchronize the play of the media content in the first remote media play device and the second remote media play device as disclosed by Stokking. The suggestion/motivation would have been in order to provide timing/clock information to the sync server to provide synchronization information to synchronize the plurality of devices thereby enhancing the user’s experience.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190297591 A1 to Crowe in view of U.S. Pub. No. 20210250195 A1 to Baker and in further view of U.S. Pub. No. 20110199262 A1 to Karaoguz.
As to claim 9, Crowe and Baker do not expressly disclose wherein the reference input is received over a wide area network.
Karaoguz discloses wherein the reference input is received over a wide area network (Karaoguz Fig. 1, 2, ¶0021-0022, 0038, 0040, receiving reference clock signal from WAN).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe and Baker by wherein the reference input is received over a wide area network as disclosed by Karaoguz. The suggestion/motivation would have been in order to receive reference clock information from the network providing accurate clock information thereby enhancing the user’s experience.
As to claim 10, Crowe discloses storing components of a multimedia stream in one or more buffers (Crowe ¶0027, 0029, 0031, 0048, video/audio stored in buffers).
As to claim 11, Crowe discloses wherein storing components of a media stream in one or more buffers includes storing an audio portion of the media stream to an audio buffer (Crowe ¶0027, 0029, 0031, 0048, video/audio stored in buffers), and wherein the computer program product further has instructions operable for: comparing delay data to the play of the media content in the first remote media play device and the second remote media play device within the audio buffer; and adjusting a play point of the media stream based on the comparing (Crowe ¶0044-0046, 0048, adding delay/latency to the operation of the media buffers and adjusting the playback of the media content for synchronization based on the adding).
As to claim 12, Crowe discloses wherein storing a media stream in one or more buffers includes storing a video portion of a media stream to a video buffer (Crowe ¶0027, 0029, 0031, 0048, video/audio stored in buffers), wherein adjusting the play of the media content in the first remote media play device and the second remote media play device includes: adjusting an audio play point of the media stream; and adjusting a video play point of the media stream (Crowe Fig. 1-4, ¶0024, 0025, 0027, 0028, 0030, 0033, 0040, 0046, transmitting instructions/commands to the plurality/multiple playback devices where the instructions/commands adjust and synchronize the playback of the plurality/multiple playback devices and adjusts the video and audio of the media content).

Conclusion
Claims 1-12 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426